     Case 5:19-cv-00112-DCB-MTP Document 17 Filed 08/19/20 Page 1 of 3



                  IN THE UNITED STATES DISTRICT COURT
              FOR THE SOUTHERN DISTRICT OF MISSISSIPPI
                            WESTERN DIVISION
WILLIAM BLANCO PALMA                                          PETITIONER
v.                          CIVIL ACTION NO. 5:19-cv-112-DCB-MTP
SHAWN R. GILLIS                                               RESPONDENT
                                  ORDER

     This matter is before the Court on Magistrate Judge Michael

T. Parker’s Report and Recommendation. [ECF No. 15], to which no

objections have been filed. Having carefully reviewed the Report

and Recommendation, the Court finds it to be well taken and

hereby adopts it as the findings and conclusions of this Court.

     Magistrate Judge Parker finds that the Petitioner William

Blanco Palma (“Palma”)’s Habeas Corpus Petition should be

granted. Petitioner has been in ICE custody awaiting removal

since May 8, 2019, well in excess of the six-month presumptively

reasonable period prescribed by the Supreme Court in Zadvydas v.

Davis, 533 U.S. 678, 701 (2001). “After this 6-month period,

once the alien provides good reason to believe there is no

significant likelihood of removal in the reasonably foreseeable

future, the Government must respond with evidence sufficient to

rebut the showing.” Id.

     In this case, Magistrate Judge Parker finds that the

Government has not demonstrated that there is a significant

                                    1
    Case 5:19-cv-00112-DCB-MTP Document 17 Filed 08/19/20 Page 2 of 3



likelihood of removal in the reasonably foreseeable future. The

Petitioner has fully cooperated in all efforts to secure travel

documents from Venezuela. The Government requested Venezuelan

travel documents on November 10, 2019, approximately seven

months ago, but Venezuelan officials have not provided the

requested documents. According to Petitioner, Venezuela has

broken off diplomatic relations with the United States. The

record shows that Venezuela has not provided the documents nor

provided any assurance that the documents are forthcoming.

     Accordingly,

     IT IS HEREBY ORDERED that the Court ADOPTS Magistrate Judge

Michael T. Parker’s Report and Recommendation [ECF No. 15] as

the findings and conclusions of this Court;

     IT IS FURTHER ORDERED that the Habeas Petition [ECF No. 1]

is GRANTED;

     IT IS FURTHER ORDERED that Immigration & Customs

Enforcement deport Petitioner or release him subject to

appropriate conditions of supervision, to be determined by

Immigration & Customs Enforcement, within thirty days of the

entry of this Order.

     IT IS FURTHER ORDERED that the Petitioner’s Motion for

Humanitarian Release [ECF No. 16] is DENIED as MOOT.


                                   2
    Case 5:19-cv-00112-DCB-MTP Document 17 Filed 08/19/20 Page 3 of 3



     A Final Judgment will be entered of even date herewith

pursuant to Rule 58 of the Federal Rules of Civil Procedure.

     SO ORDERED this the 19th day of August, 2020.



                                         _/s/ David Bramlette________
                                         UNITED STATES DISTRICT JUDGE




                                   3
